     Case 2:19-cv-08916-RGK-KS Document 19 Filed 06/19/20 Page 1 of 1 Page ID #:56



 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   Colton Bryant,                               )       Case No. 2:19-cv-08916-RGK-KS
                                                  )
11                          Plaintiff(s),         )       ORDER DISMISSING ACTION FOR
                                                  )       LACK OF PROSECUTION
12          vs.                                   )
                                                  )
13   Ishwari Neupane et al,                       )
                                                  )
14                          Defendant(s).         )
                                                  )
15                                                )
16          On February 3, 2020, the Court issued an Order in connection with the Notice of
17   Settlement filed by the plaintiff on January 31, 2020. The Order notified the parties that they
18   were not relieved of any deadlines (including the filing of responsive documents) or Court
19   appearances until a dismissal of the action was filed. As of this date, no further documents have
20   been filed in this action, including the answer of defendant Ishwari Neupane which was due on
21   November 26, 2019, therefore, the Court orders the matter dismissed for lack of prosecution.
22          IT IS SO ORDERED.
23
24   Dated: June 19, 2020
                                                          R. GARY KLAUSNER
25                                                        UNITED STATES DISTRICT JUDGE
26
27
28
